IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 9, 2012

      STATE OF TENNESSEE v. FRANCES KAYLANICOLE GRECH

                    Appeal from the Criminal Court for Sumner County
                      No. 693-2010 & 93-2011 Dee David Gay, Judge



                   No. M2012-00896-CCA-R3-CD - Filed March 8, 2013


Appellant, Frances Kaylanicole Grech, pled guilty to one count of facilitation of aggravated
robbery and one count of robbery. As a result of these convictions she was sentenced to ten
years and ordered to serve 180 days with the remainder to be served on probation. Appellant
was charged with assault while in jail and felony escape shortly after her release. A
probation violation warrant was filed based on the two charges. She subsequently pled guilty
to assault and an amended charge of resisting arrest. The trial court held a probation
revocation hearing and at the conclusion determined that she had violated the rules of her
probation and imposed her original sentence. On appeal, she argues that the trial court did
not use conscientious judgment. We conclude that Appellant clearly violated the rules of her
probation and we find no abuse of discretion. Therefore, we affirm the decision of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
N ORMA M CG EE O GLE, JJ., joined.

David A. Doyle, District Public Defender, Gallatin, Tennessee, for the appellant, Frances
Kaylanicole Grech.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Lawrence T. Whitley, District Attorney General; and Tara Wyllie, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                         OPINION

                                    Factual Background

       The State recited the following facts at the Appellant’s probation revocation hearing:

       [Appellant] pled guilty on June 30, 2011, to Facilitation of Aggravated
       Robbery on case number 693-2010. She received a sentence of five years at
       30 percent that was going to be on State Probation after she served 180 days
       from June 30, 2011.

       She also pled guilty on case number 93-2011 to Robbery. It was a five-year
       sentence at 30 percent on State Probation. That was going to be consecutive.
       So her total effective sentence was going to be a ten-year sentence with 180
       days to serve in addition to any time that she had already served on June 30th,
       the day of the plea.

       On November 10, 2011, a probation violation warrant was filed on the basis that
Appellant was charged with an assault. An amended warrant was filed December 8, 2011,
for a felony escape charge. On March 19, 2012, the trial court held a hearing on the
probation revocation warrant.

       Melanie Sharafi, an officer with the Board of Probation and Parole, testified that
Appellant called her and told Ms. Sharafi that she had received an assault charge while in jail
before she was released on probation. Ms. Sharafi set up an appointment for Appellant to
meet with her on November 23, 2011. Appellant also had a court date on that same day. On
November 23, 2011, Appellant was arrested in court for an assault on an officer in jail and
taken into custody for her probation violation on the assault charge. Appellant also received
a felony escape charge on November 23, 2011, because Appellant escaped from the Warrants
Office.

       Ms. Sharafi testified that Appellant pled guilty to assault and received 180 days to
serve and later pled guilty to an amended charge of resisting arrest for which she received
180 days. Appellant did not receive probation on either sentence.

       Appellant also testified at the hearing. She explained the situations that led to the
assault charge and the resisting arrest charge. She testified that she was diagnosed with
bipolar disorder when she was sixteen years old. She took medicine until she was seventeen
or eighteen. She stopped taking the medication because she became pregnant. After her
pregnancy, she self-medicated with street drugs. When Appellant was a child, she lived with

                                              -2-
her maternal grandmother, who was addicted to crack cocaine. In addition, she was also
sexually abused as a child. Appellant also stated that she was sorry for her actions and said
if given probation she would do her “best to not let anybody down.”


       At the conclusion of the hearing, the trial court determined that Appellant had violated
her probation and ordered that the entire sentence be imposed.

                                        ANALYSIS

        On appeal, Appellant argues “[t]he trial court failed to exercise conscientious and
intelligent judgment in finding by a preponderance of the evidence that the appellant violated
the terms and conditions of probation” and “that her own words should have been viewed by
the Court as evidence that the appellant is a good risk for release into the community.” The
testimony she is referring to is the following:


       That I’m sorry for my actions. That if I was able to get another chance because
       I was already given a chance to do what it would to try to obtain probation, if
       I was able to that I would try to do my best to not let anybody down. To be the
       person that I can conquer to be and achieve to me. That I hurt people, hurt
       people and I know that sounds messed up, but it’s true in so many ways. Then
       I’m hurting inside, mentally, physically. I haven’t got over my past, and I
       know it’s not an excuse for tomorrow and for today because it’s happened too
       long but I’m hurting. It’s time for me to grow up and mature.


       A trial court may revoke probation and order the imposition of the original sentence
upon a finding by a preponderance of the evidence that the person has violated a condition
of probation. T.C.A. §§ 40-35-310 & -311. After finding a violation of probation and
determining that probation should be revoked, a trial judge can: (1) order the defendant to
serve the sentence in incarceration; (2) cause execution of the judgment as it was originally
entered, or, in other words, begin the probationary sentence anew; or (3) extend the
probationary period for up to two years. See T.C.A. §§ 40-35-308(c) & -311(e); State v.
Hunter, 1 S.W.3d 643, 647-48 (Tenn. 1999). The decision to revoke probation rests within
the sound discretion of the trial court. State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim.
App. 1991). Revocation of probation and a community corrections sentence is subject to an
abuse of discretion standard of review, rather than a de novo standard. State v. Williamson,
619 S.W.2d 145, 146 (Tenn. Crim. App. 1981). To find an abuse of discretion “there must



                                              -3-
be no substantial evidence to support the conclusion of the trial court that a violation of the
conditions of probation has occurred.” State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001).

       The evidence at the revocation hearing need only show that the trial court exercised
a conscientious and intelligent judgment in making its decision. State v. Leach, 914 S.W.2d
104, 106 (Tenn. Crim. App. 1995). “A trial court abuses its discretion when it applies
incorrect legal standards, reaches an illogical conclusion, bases its ruling on a clearly
erroneous assessment of the proof, or applies reasoning that causes an injustice to the
complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010).

       Regardless of Appellant’s statement at the hearing about her remorse for her behavior,
she did admit to committing both the assault and resisting arrest charges that resulted in
convictions. Furthermore, she pled guilty to these charges. The trial court was very bothered
by the fact that Appellant had not even served her full 180 days before she committed the
assault. Also, the trial court was concerned that she escaped from the warrant office when
she was at court on her assault charge. The trial court was rightly concerned that Appellant
would be able to follow the rules of her probation if it was not revoked. Clearly, these
convictions support the trial court’s conclusion that she violated the rules of her probation.

      We conclude that there was no abuse of discretion by the trial court in the revocation
of Appellant’s probation.

                                      CONCLUSION

       For the reasons stated above, we affirm the revocation of Appellant’s probation and
the imposition of her sentence.




                                           ___________________________________
                                           JERRY L. SMITH, JUDGE




                                              -4-